Title: [Diary entry: 28 July 1788]
From: Washington, George
To: 

Monday 28. Thermometer at 74 in the Morng.—80 at Noon and 79 at Night. Morning very heavy with the Wind Southerly—About 7 Oclock it began to rain and continued to do so for half an hour, fast; after which through the day there were light showers and close funky weather. Rid to the Plantations at the Ferry, Frenchs, Dogue Run & Muddy hole. At the first—three plows were plowing in Buck Wheat—the other hands were repairing the fence which had been washed away by the tide. At French’s—all hands were at Dogue Run pulling flax. Ordered two of the Plows belonging to this place (the 3d. being disabled) to repair tomorrow the Ferry to plow in Buck Wheat. At Dogue run—Four plows were at Work at Muddy hole and some hands on the Mill race. All the rest with those from Frenchs were pulling flax—the ground at every place being too wet to plow or Hoe in the Corn fields. The flax at this place as well as in the Neck, has been greatly injured by the continual rains which has beat a great deal of it to the ground which has rotted and by the immense growth of Weeds from which it was impracticable to seperate it unless each plant, in a manner was individually pulled. At Muddy hole—The three plows belonging to the Plantation and the four from Dogue run, were plowing in Buck Wheat. The other hds. were weeding a yard for the reception of grain and imprudently opening the shocks till they were ordered to do them up again. The continual rains—the heat and closeness of the Weather conspiring was sprouting all the outside sheaves of the Shocks of every kind of grain that had been examined except Rye—and without the speedy interposition of dry weather—sun—and Wind must soon ruin it.